Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is a final Office action in response to Applicant’s arguments filed on 2/19/21. Currently, claims 1-15 and 20-21 are pending review in this Office action. Claims 16-18 have been withdrawn as non-elected invention. Claim 19 has been cancelled.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-5, 7-9, 12, 14-15, and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Westberg et al. (US2017/0334096A1) in view of Ryan et al. (US2004/0241275A1). At the outset, the Examiner would like to note that claims 1, 4-5, 7-9, 12, 14-15, and 20-21 (including claims 2-3, 6, 10-11, and 13 below) are directed to a molding system capable of performing the intended use where intended use limitations are recited. While these intended use limitations have been fully considered, however they do not further limit the structural limitations of the molding system.
Regarding claims 1, 4-5, and 7-8,
Westberg teaches a molding system (Figures 2 and 11) capable of forming a composite structure (molded component (30)) having trapped volumes (cells (32)), the molding system comprising: 
a plurality of removeable inserts (26), each removeable insert (26) of the plurality of removeable inserts comprising a plurality of pieces configured to be disassembled for removal from the composite structure (30) ([0052,0055-0057]); 
Figures 2-7
a bottom tool assembly (bottom tool structure (34), lower mold base (206), lower mold (see annotated drawing of Figure 11 below), cavity 
see annotated drawing of Figure 11 below and Figures 2 
wherein each removeable insert (26) is configured to be placed in contact with the bottom tool assembly (34,206,lower mold,210);
see annotated drawing of Figure 11 below and Figures 2 
a parting line of the molding system; 
see annotated drawing of Figure 11 below
at least two sides of the molding system; 
see annotated drawing of Figure 11 below
and wherein a compression chamber configured to form the parting line of the molding system with the bottom tool assembly ([0078]).
see annotated drawing of Figure 11 below












    PNG
    media_image1.png
    840
    1059
    media_image1.png
    Greyscale


Westberg is silent to a plurality of vents formed at the parting line of the molding system (claim 1); wherein the plurality of vents is positioned on at least two sides of the molding system (claim 4); wherein the plurality of vents comprises no more than six vents on each side of the molding system (claim 5); wherein the plurality of vents is formed by indentations in the bottom tool assembly (claim 7); and wherein the plurality of vents is formed by indentations in the compression chamber (claim 8).
However, Westberg does teach a desire to remove heated air from the mold cavity (210) via exhaust routes (208) ([0078,0016]) (Figure 11).
Ryan teaches that air within a mold cavity (24) can be vented or exhausted by means of a plurality of vents (recesses (40) and grooves (44,46)) which are formed at a parting line/inner face (38) of mold member (20) ([0032]) (Figure 1-2). For the known configuration above, Ryan additionally teaches:
wherein the plurality of vents (40,44,46) is positioned on at least two sides of a molding system; 
Figures 1-2
wherein the plurality of vents (40,44,46) comprises no more than six vents on each side of the molding system; 
Figures 1-2
wherein the plurality of vents (40,44,46) is formed by indentations in the mold member (20).
In addition to Westberg’s exhaust routes (208), it would have been obvious to one having ordinary skilled in the art to incorporate a plurality of vents 
Regarding claims 9, 12, and 14-15, 
The combination of Westberg and Ryan teaches all of the structural limitations of the claimed molding system recited in the instant claims as demonstrated in the aforementioned rejection of claims 1, 5, 7-8 respectively.   
Regarding claims 20-21,
The combination of Westberg and Ryan remains and additionally teaches wherein each of the plurality of vents has an intrinsic length and thickness capable of being configured to allow gases (heated air) to escape from the mold cavity (210). 
With respect to the intended use steps (i.e. allow gases to escape from a composite material during Page 4 of 8Dark - 16/150,857compression molding of the composite material and configured to protect against the composite material escaping during heavy compression or dwell periods in a molding process) as recited in the instant claims, the Examiner notes that the underlined recitations are considered as merely intended use of the claimed apparatus (system). See MPEP 2114-2115.

Claims 2-3, 6, 10-11, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Westberg et al. (US2017/0334096A1) in view of Ryan et al. (US2004/0241275A1) and in further view of Bischer et al. (WO2016/135668A1, citation based on English equivalent US2018/0043605A1).
Regarding claims 2-3, and 6, 
The combination of Westberg and Ryan remains and additionally teaches wherein each of the plurality of vents has an intrinsic length, thickness, and spacing between each vent.
However, the mentioned combination is silent to wherein each of the plurality of vents has a length in a range of about 0.5 inch to about 1.5 inches (claim 2); wherein each of the plurality of vents has a thickness in a range of about 0.001 inch to about 0.003 inch (claim 3); and wherein each vent is separated from an adjacent vent by at least six inches (claim 6).
Bischer teaches controlling the dimension (i.e. length and thickness) of the venting holes, which are for venting or exhausting air from a mold cavity, to ensure at least proper venting ([0005]). 
It would have been obvious to one having ordinary skilled in the art to optimize said length and thickness of plurality of vents as taught by the combination of Westberg and Ryan as suggested by Bischer for the purpose of properly venting said hot air from said mold cavity (210), since Bischer recognizes that the dimension of the venting holes to be result-effective and it is well-established that the optimization of result-effective variables only requires ordinary skilled in the art.        
Regarding claims 10-11 and 13, 
The combination of Westberg, Ryan, and Bischer teaches all of the structural limitations of the claimed molding system recited in the instant claims as demonstrated in the aforementioned rejection of claims 2-3 and 6 respectively.  

Response to Arguments
Applicant's arguments filed 2/19/21 have been fully considered.
Regarding claim 1, Applicant raised the following issues:
Argument #1: 1) While Applicant admitted that Westberg does not explicitly teach sending the forced air to the back side of the apparatus, however Westberg does teach using forced air heating and cooling. 2) Due to the forced air heating and cooling, Applicant alleged that Westberg is cooling and heating 
Responding to Argument #1: In response to all of the arguments, the Examiner respectfully disagree and submit that Westberg teaches a plurality of inserts (26) which are removably attached to a bottom tool structure (34) ([0053-0054,0076-0077]) (Figure 2) which is connected to a lower mold base (206) (not shown in the Figures) ([0078,0052]). While Westberg teaches that a mold (62) may be used for a singular insert (26) (Figures 7-8) ([0043,0057,0063]), however Westberg explicitly teaches that in situations where a plurality of inserts (26) (Figure 2) are used as mentioned above, said plurality/array of inserts (26) are disposed within a mold cavity (210) of a compression molding [machine] (200) wherein said bottom tool structure (34) is removably secured to the base (this would be said lower mold base (62) as mentioned above) of said compression molding [machine] (200) for producing a molded component (30) therein (Figures 
Argument #2: 1) Applicant argued that Ryan cannot be combined as suggested by the Office Action because the grooves 44 of Ryan allow for escape of air from inside of the mold cavity while the exhaust routes of Westberg allow for exhaust from outside of the mold cavity. 2) As such, Applicant argued that there is no reason to combine the grooves 44 of Ryan into the system of Westberg. 3) Applicant argued that even if Ryan could be combined with Westberg, a disputed point, Westberg emphasizes the reduction of flash in the compression molding ([0009], [0013], [0015], and [0058]). 4) Applicant argued that the Office Action has not provided sufficient reasoning as to how or why the introduction of the grooves 44 of Ryan would not result in undesirable flash in the system of Westberg.  (See Applicant’s arguments on pages listed as “17 of 19” to “18 of 19” for all of the arguments above.)
Responding to Argument #2: With respect to first two arguments, the Examiner submit, as demonstrated above, that Westberg teaches a desire to removed heated air from the mold cavity (210) via exhaust routes (208). Ryan was only used to teach a known concept of venting or exhausting air within a mold cavity (24) by means of a plurality of vents (recesses (40) and grooves (44,46)) which are formed at a parting line/inner face (38) of mold member (20) ([0032]) (Figure 1-2). 
For the known configuration above, Ryan additionally teaches:
wherein the plurality of vents (40,44,46) is positioned on at least two sides of a molding system; 
Figures 1-2
wherein the plurality of vents (40,44,46) comprises no more than six vents on each side of the molding system; 
Figures 1-2
wherein the plurality of vents (40,44,46) is formed by indentations in the mold member (20).
In addition to Westberg’s exhaust routes (208), it would have been obvious to one having ordinary skilled in the art to incorporate a plurality of vents formed as indentations on each side of the inner face at the parting line of said compression chamber (for claim 8) or lower mold (for claim 7) as taught by Westberg as suggested by Ryan for the benefit of maximizing the removal of heated air from said mold cavity (210) as desired by Westberg. Alternatively, it would have been obvious to one having ordinary skilled in the art to substitute said exhaust routes (208) with said plurality of vents formed as indentations which are incorporated on each side of the inner face at the parting line of said compression chamber (for claim 8) or lower mold (for claim 7) as taught by Westberg as suggested by Ryan because one of ordinary skilled in the art would have been able to carry out such a substitution to achieve predictable result of removing heated air from said mold cavity (210) as desired by Westberg. “The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int' l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).
With respect to the last two arguments, the Examiner submit, as demonstrated above, that the plurality of vents formed as indentations as taught 
Regarding claims 2-3 and 6, Applicant raised the following issues:
Argument #3: 1) Applicant argued that because Ryan cannot be combined for reasons mentioned above (see “Argument #2”), that the blow molding system of Bischer also cannot be combined with Westberg. 2) Applicant argued that the citation of paragraph [0005] of Bischer in the previous non-final Office action (see page 10-11 of the action) as being result effective variable is incorrect because Bischer only states that the diameter and quantity of the venting holes are associated for appropriate venting in blow molding. 3) Applicant argued that the Office Action is relying on an overly broad interpretation of Bischer and that Bischer does not disclose sufficient information for asserting any information regarding spacing, length, or thickness of vents as in the claims.
Responding to Argument #3: With respect to the first argument, the Examiner disagree and submit that the teaching of the combination of Westberg and Ryan was valid for reasons mentioned above (see “Responding to Argument #2”). As such, it is proper to incorporate the teaching of Bischer which is teaches controlling the dimensions of the holes to ensure the release of air from a mold 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINH V LE whose telephone number is (571)270-3828.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Xiao Zhao can be reached on (571) 270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NINH V LE/           Examiner, Art Unit 1744                                                                                                                                                                                             
/XIAO S ZHAO/           Supervisory Patent Examiner, Art Unit 1744